Citation Nr: 0524498	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left foot disability was not incurred in or aggravated 
by active military service.  

3.  A back disability was not incurred in or aggravated by 
active military service, or as a result of a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Criteria for the establishment of service connection for 
a left foot disability are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Criteria for the establishment of service connection for 
a back disability, to include as secondary to a left foot 
disability, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in October 2002, which is 
prior to the initial AOJ decision of June 2003.  Thus, it was 
sent to the veteran before the adverse decision by the RO, as 
required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in October 2002, 
February 2003, and in September 2003.  Because the letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 129 (2005).  In addition to the explicit VCAA notice, 
the veteran was advised in the rating decision on appeal and 
the Statement of the Case as to the specific reasons why his 
particular claims were being denied and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. Section 3.159(b)(1) in the Statement of the Case.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, 
because in addition to being specifically provided the 
language of 3.159(b)(1), the RO's letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  Under these circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 

Thus, the Board finds that the notification requirements of 
the VCAA have been satisfied.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters; however, what the VCAA 
seeks to achieve is to give a claimant notice of the elements 
outlined above.  Once that has been done - notwithstanding 
whether it has been done by way of a single notice letter or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
veteran covering all content requirements is harmless.  See, 
e.g., 38 C.F.R. § 20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and making attempts to locate 
additional service medical records.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in both 
November 2002 and November 2003 that he did not have any 
additional evidence to submit to substantiate his claims.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

The Board acknowledges that the veteran's service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center in 1973 and that VA has a heightened 
duty to assist this veteran because of the possible loss of 
those records.  VA obtained one record of treatment during 
service as well as the veteran's service separation 
examination and made several attempts to locate additional 
records to no avail.  Because VA made every reasonable 
attempt to locate all service medical records, the Board 
finds that VA has met its duty to assist the veteran with 
respect to obtaining documents in the Government's 
possession.

The Board also notes that the veteran requested that he be 
afforded a VA examination in conjunction with his current 
claims and that such an examination was not scheduled by VA.  
38 C.F.R. Section 3.159(c)(4) specifically states that 
medical examinations will be provided if evidence is 
insufficient to decide the claim, but there is competent 
evidence of an in-service event, injury or disease, evidence 
of a current disability, and evidence indicating that the 
claimed disability may be associated with the in-service 
event, injury or disease.  An examination is not required in 
this case because there is no competent evidence that current 
complaints of pain are due to events that may have occurred 
over fifty years ago.  Thus, the Board finds that VA has met 
its duty to assist the veteran with respect to developing the 
medical record.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that he injured his left foot during 
service and that he developed a back disability as a result 
of that injury.  He contends that current complaints of foot 
and back pain are due to an injury that occurred during 
service.  In support of that claim, the veteran advised that 
he is treated for all medical problems at a VA facility and 
those treatment records were obtained and associated with the 
veteran's claims folder.

Service medical records show that the veteran underwent 
separation examination in January 1955 and was not found to 
have a left foot or back disability.  In July 1980, the 
veteran sought entitlement to a nonservice-connected pension 
and described his only disabilities at that time as a right 
thumb fracture and a tumor of the left leg.  He underwent VA 
examination in September 1980 and made no complaints of 
either a left foot or a back disability and no such 
disability was found by the examiner.  

Current treatment records reveal that the veteran is treated 
on a regular basis for diabetes mellitus and hypertension.  
He underwent a routine physical in November 2002 and 
complained of some achiness in his lower back and foot pain.  
It was noted that the veteran had very prominent and tender 
fifth metatarsal heads and that he would benefit from 
diabetic footgear.  The veteran was fitted for orthotics in 
July 2003.  X-rays of his feet reveal mild degenerative 
changes.  The veteran has not been treated for a disability 
of the low back nor is there any evidence of a diagnosed back 
disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  It 
is important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a chronic left foot or back 
disability upon separation from service in 1955 nor upon VA 
examination in 1980.  Although there is evidence of current 
foot pain due to joint abnormality in both feet, there is no 
suggestion in the medical record that this abnormality is due 
to an injury that may have occurred in the 1950's.  Even 
assuming for the sake of argument only that the veteran did, 
in fact, injure his left foot during service, the medical 
evidence does not include any continuity of symptomatology to 
support the contention that current complaints are results of 
an in-service injury.  Twenty-five years after discharge from 
the service, the veteran did not mention a foot injury when 
seeking entitlement to VA benefits.  If there was ever a time 
to bring up all injuries sustained during service and 
thereafter, that was the time.  Consequently, upon asserting 
now that current disability is due to an in-service injury as 
opposed to intercurrent activities is not credible.  
Accordingly, service connection for a left foot disability is 
denied.

As for the veteran's claim with respect to his back, current 
treatment records do not include a diagnosis of a back 
disability, only the notation of achiness in the low back.  
As noted above, pain alone is not a disability.  As such, the 
Board finds that the veteran does not have a current back 
disability for which VA compensation benefits may be awarded.  
The veteran does not have a current back disability that 
either began during service or as a consequence of a service-
connected disability.  Therefore, service connection for a 
back disability is denied.


ORDER

Service connection for a left foot disability is denied.

Service connection for a back disability, to include as 
secondary to a left foot disability, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


